Name: Commission Regulation (EC) NoÃ 1574/2007 of 21 December 2007 fixing the amount of private storage aid for certain fishery products in the 2008 fishing year
 Type: Regulation
 Subject Matter: economic policy;  fisheries;  distributive trades;  agricultural structures and production
 Date Published: nan

 22.12.2007 EN Official Journal of the European Union L 340/85 COMMISSION REGULATION (EC) No 1574/2007 of 21 December 2007 fixing the amount of private storage aid for certain fishery products in the 2008 fishing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1), Having regard to Commission Regulation (EC) No 2813/2000 of 21 December 2000 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 as regards the grant of private storage aid for certain fishery products (2), and in particular Article 1 thereof, Whereas: (1) The aid should not exceed the sum of technical and financial costs recorded in the Community during the fishing year proceeding the year in question. (2) To discourage long-term storage, to shorten payment times and to reduce the burden of controls, private storage aid should be paid in one single instalment. (3) The measures provided for in this Regulation are in accordance with the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 For the 2008 fishing year the amount of private storage aid, referred to in Article 25 of Regulation (EC) No 104/2000, for the products listed in Annex II to that Regulation shall be as follows:  first month: EUR 210 per tonne,  second month: EUR 0 per tonne. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 17, 21.1.2000, p. 22. Regulation as amended by Regulation (EC) No 1759/2006 (OJ L 335, 1.12.2006, p. 3). (2) OJ L 326, 22.12.2000, p. 30.